t c memo united_states tax_court carolyn b cooper petitioner v commissioner of internal revenue respondent docket no filed date bruce elwyn gardner for petitioner wendy l wojewodzki for respondent memorandum opinion pajak special_trial_judge this case is before the court pursuant to petitioner's amended motion for award of reasonable_litigation_costs under sec_7430 and rules through unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue however all references to sec_7430 are to such section as in effect at the time the petition was filed all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether petitioner is the prevailing_party within the meaning of sec_7430 in a letter dated date the district_director district_director of the internal_revenue_service service baltimore maryland informed petitioner that the service was examining petitioner's federal_income_tax return the letter also informed petitioner that if she would like the service to consider her case further she should send to the service readable copies of the records that she used to prepare that portion of her return with respect to contributions and miscellaneous deductions claimed on schedule a and the cost_of_goods_sold and all expenses claimed on schedule c in a letter dated date petitioner acknowledged respondent's letter and requested that respondent forward to her a copy of her schedule c because she was unable to locate her copy petitioner said she enclosed corroborating exhibits for her contributions and miscellaneous deductions petitioner further stated that she included with the letter the only months of receipts she had in support of her cost_of_goods_sold deduction and asked respondent to multiply the average to come up with a 7-month total petitioner concluded her letter by stating that we are confident that upon receipt of your copied schedule c we will provide sufficient documentation to essentially permit you to accept my form_1040 as filed in a letter dated date petitioner submitted to respondent a second set of documents to substantiate her claimed deductions for what she now referred to as an 8-month year petitioner advised respondent that most of her original documents have been displaced or destroyed she asked respondent to extrapolate and make estimates she stated that she only had months of electric and gas invoices and substantiation of these expenses would be forthcoming upon receipt of copies of statements from the respective utility companies in a letter dated date petitioner stated that she enclosed a copy of a form_872 consent to extend the time to assess tax so that she could obtain additional information in a letter dated date the district_director informed petitioner that the period of time in which the service might assess tax for the tax period ended date had been extended to date on date respondent mailed a notice_of_deficiency to petitioner in the notice respondent determined a deficiency in the amount of dollar_figure in petitioner's federal_income_tax the deficiency was based on disallowance of itemized_deductions the cost_of_goods_sold and schedule c expenses the notice_of_deficiency stated that the miscellaneous deduction was disallowed because of lack of substantiation the charitable deduction had been adjusted to the amount verified the cost_of_goods_sold was allowed to the extent shown and the schedule c deductions were allowed as verified on date petitioner filed a petition with this court petitioner resided in forestville maryland at the time her petition was filed on date respondent's answer was filed in a letter dated date an appeals officer for the service informed petitioner that a conference had been scheduled for date for the purpose of attempting to settle without trial the issues in her case pending before the court the parties entered into a settlement stipulation filed on date which reflected an overpayment of dollar_figure by petitioner for taxable_year on date this court entered a stipulated decision pursuant to the settlement stipulation petitioner thereafter filed with the court a motion seeking an award of litigation costs in the amount of dollar_figure petitioner later increased this amount to dollar_figure to correct a mathematical error and to adjust for the purportedly additional hours petitioner's attorney spent on this case to date in petitioner's motion for leave to amend motion for an award of reasonable_litigation_costs petitioner expressly stated that the motion was for an award of attorney's_fees and does not include administrative costs under the circumstances we shall consider the amended motion only as a motion for an award of reasonable_litigation_costs the stipulated decision was vacated and the decision document was filed as a stipulation of settlement on date neither party requested an evidentiary hearing and the court concludes that such a hearing is not necessary for the proper disposition of petitioner's amended motion rule a we therefore decide the matter before us based on the record under sec_7430 a judgment for litigation costs incurred in connection with a court_proceeding may be awarded only if a taxpayer is the prevailing_party has exhausted his or her administrative remedies within the service and did not unreasonably protract the court_proceeding sec_7430 and b the taxpayer also must prove that the court costs are reasonable sec_7430 the taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and satisfy the applicable net_worth requirement sec_7430 a a taxpayer must satisfy each of the respective requirements in order to be entitled to an award of litigation costs under sec_7430 rule e 88_tc_492 there is an exception petitioner will in any event fail to qualify as the prevailing_party if respondent establishes that the united states' position in the court_proceeding was substantially justified sec_7430 b we apply sec_7430 as amended by the taxpayer bill of right sec_2 tbor publaw_104_168 secs 110_stat_1452 which requires the united_states to establish that the position_of_the_united_states in such proceedings was substantially justified these amendments to sec_7430 are effective with respect to proceedings commenced after date tbor sec_701 sec_702 sec_703 and sec_704 sec_110 stat because the petition in this case was filed on date sec_7430 as amended by tbor applies 108_tc_430 respondent argues that petitioner is not the prevailing_party because the position_of_the_united_states was substantially justified and the costs claimed are not reasonable respondent concedes that petitioner has satisfied the other requirements of sec_7430 the united states' position is substantially justified if it is justified to a degree that could satisfy a reasonable person and has a reasonable basis in both fact and law 487_us_552 interpreting similar language in the equal_access_to_justice_act u s c sec maggie management co v commissioner supra pincite a position has a reasonable basis in fact if there is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion pierce v underwood supra pincite the determination of reasonableness is based on those available facts which formed the basis for the position taken during the litigation as well as upon any legal precedents related to the case maggie management co v commissioner supra pincite although this court may determine the reasonableness of respondent's position with respect to each adjustment in the notice_of_deficiency independently both parties make their respective arguments for all of the adjustments in the notice_of_deficiency collectively thus we need not determine whether to apportion the award between those adjustments for which respondent was and those adjustments for which respondent was not substantially justified cf 106_tc_76 the fact that respondent eventually loses or concedes a case does not by itself establish that the position taken is unreasonable swanson v commissioner supra pincite however it is a factor that remains to be considered 931_f2d_1044 5th cir to decide whether respondent's position was substantially justified the court must first identify the point in time at which respondent is considered to have taken a position and then decide whether the position taken from that date forward was substantially justified because petitioner's amended motion is only for litigation costs and not administrative costs we look to respondent's position in the proceeding in this court which is set forth in the answer filed on date sec_7430 a petitioner contends that respondent's positions in the answer and trial memorandum were not substantially justified or were unreasonable based on the facts or the law with respect to the answer petitioner generally contends that respondent failed to exercise due diligence in answering the petition by ignoring documents in respondent's possession with respect to the trial memorandum petitioner contends that respondent's position was based on a failure to review the documents in a timely manner respondent contends that despite the many requests for documents petitioner failed to substantiate the greater portion of her claimed deductions until shortly before the calendar call on date respondent further contends that respondent exercised due diligence in answering the petition did not ignore any documents in respondent's possession and allowed petitioner's deductions to the extent that they were substantiated as evidenced in the notice_of_deficiency on this record we conclude that respondent's position was substantially justified we find that it was reasonable for respondent not to concede the adjustments until respondent had received and verified adequate substantiation for the items in guestion simpson financial services inc v commissioner tcmemo_1996_317 we have stated on many occasions that deductions are strictly a matter of legislative grace 503_us_79 292_us_435 taxpayers must substantiate any deductions claimed through sufficient records sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir respondent's position was based on the examination of petitioner's return in the notice_of_deficiency issued to petitioner following the examination respondent allowed dollar_figure of the claimed dollar_figure in deductions the difference of dollar_figure was disallowed because of petitioner's failure to substantiate the remaining items on her return this was only a substantiation case although petitioner repeatedly stated in her petition that she had additional documents or adequate evidence to substantiate the claimed deductions there is no evidence in the record that suggests that the necessary documents were available to respondent until approximately months after respondent filed the answer prior to the issuance of the notice_of_deficiency petitioner admitted in her date letter to respondent that most of my original expenditure documents have been misplaced or destroyed x x therefore i must rely on your reasonable_judgment by extrapolating from documents enclosed and professional discretion we find it difficult to require respondent to concede a case when documents are missing moreover notwithstanding petitioner's allegations there is no evidence nor does petitioner point to any particular instance in which respondent ignored documents in respondent's possession at the date meeting petitioner provided documents to respondent's appeals officer however at that meeting the appeals officer determined that additional documents were needed another meeting was scheduled for date but was apparently rescheduled at petitioner's counsel's request until date petitioner finally provided the additional substantiation at the date meeting after respondent's appeals officer had an opportunity to review those additional documents respondent promptly conceded all of the issues in the notice_of_deficiency on or before date prior to respondent's concessions of all of the issues in the notice_of_deficiency respondent submitted to the court a trial memorandum pursuant to the court's standing pre-trial order petitioner argues that because respondent took the position in the trial memorandum that petitioner's claimed deductions were insufficiently substantiated despite having all of the substantiation documents respondent's position was substantially unjustified in the trial memorandum in essence petitioner contends that respondent failed to review those documents in a timely manner we disagree as we stated above petitioner finally submitted all of the requested documents to respondent's appeals officer on date on or before date respondent conceded all of the issues in the notice_of_deficiency and the signed stipulation was filed with the court on date in our view respondent timely reviewed the documents submitted by petitioner due to the delay by petitioner in providing adequate documentation we are persuaded that respondent's appeals officer was unable to review the documents prior to the submission of the trial memorandum thus we are satisfied that respondent exercised due diligence in answering the petition did not ignore documents in respondent's possession and reviewed the documents in a timely manner we note that within months after respondent's answer the parties entered into a stipulation of settlement the case would have been resolved earlier if petitioner had provided respondent with the necessary documents because respondent had a reasonable basis in fact and law for the positions taken in the answer and the trial memorandum we hold that respondent's position was substantially justified and therefore petitioner was not the prevailing_party within the meaning of sec_7430 thus we need not address the issue of whether petitioner's claim for litigation costs was reasonable to reflect the foregoing an appropriate order and decision will be entered
